FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is FINAL.

This office action is in responsive to communication(s): 
The amendment filed on 12/7/2020.
Application filed on 12/16/2019 with effective filing date of 12/14/2018 based on provisional application 62/779726 filed on 12/14/2018.

The status of the claims is summarized as below:
Claims 1-10, 12-27 are pending. 
Claims 1, 14, 22, and 26 are independent claims.
In the amendment, claims 1, 14, 22 have been amended.
Claim 27 has been added.
Claim 11 has been cancelled.
The drawing objections are respectfully withdrawn in light of the amendment to the specification filed on 12/7/2020. 


Response to Arguments

The examiner acknowledges the amendment made to claims 1, 14, 22, the addition of claim 27, and the cancellation of claim 11 in the amendment filed on 12/7/2020.
The drawing objections are respectfully withdrawn in light of the amendment to the specification filed on 12/7/2020.

Applicant’s arguments filed 12/7/2020 have been fully considered, the arguments for independent claims 1, 14, 22 and their dependents are directed to newly amended language which is now addressed with newly cited art Forest.

The applicant additionally argues for all dependent claims that they are allowable for the same reason argued for their respective independent claims. The examiner respectfully disagrees and counter asserts the same rationale set forth above and the new ground of rejection with new art Forest.

Specification

The specification filed on 12/7/2020 has been considered and approved by the Examiner. 

Drawings

The drawing filed on 12/7/2020 has been considered and rejected because it is the same as the originally filed drawings. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-17, 19-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozga et al. (US Pub 20170053299, hereinafter Rozga), in view of Forest (US Pub 20050231520, hereinafter Forest), as evidenced by Irani et al. (US Pub 2010/0127983, hereainafter Irani).

Per claim 1, Rozga teaches:
A method for conducting an online survey with a respondent to obtain a persistent selection of a first response element of a set of response elements from the respondent and to provide visual feedback to the respondent, while the respondent engages with the first response element a status of completion of the selection of the first response element, the method comprising: (abstract: method of effectively obtaining and understanding person’s response to a survey using a mobile device);
	presenting an interface associated with the online survey on a touchscreen of a respondent device, the interface displaying, to the respondent, a question of the online survey and the set of response elements, each response element associated with a different response to the question; ([0083] Fig. 1 shows server 108 for administrating online survey to clients; [0217-0219] Fig. 10(a) and 10(b) shows different screens of survey response elements; [0120, 0189] Fig. 4 shows different touch actions user can take to respond to the survey on the display screen; pressures on the screen can be measured with each user response);
	receiving, via the touchscreen, a respondent input from the respondent at the first response element as a selection of the first response element; ([0190] Fig. 8(a) – 8(e) show different type of response element that can be included in a survey; i.e. Fig. 8(a) shows that user can long press on an icon to record an audio input as a response; [0189] Fig. 6 shows multiple choice question with swipe gesture to select a response);

	Although Rozga teaches long press (Fig. 4), swipe (Fig. 6) or drag (Fig. 8(c) ) as gestures to respond to survey question, and some providing continuous visual feedback based on user input (Fig. 8(c) ), Rozga does not explicitly teach while receiving input both continuously provide visual feedback and after a predetermined period deeming the response a persistent response to the question; Forest teaches:
	…
	while receiving the respondent input via the touchscreen, continuously modifying the display of the first response element on the screen based on an elapsed duration of the receiving the respondent input to present the visual feedback to the respondent; and ([0339, 0341] Fig. 38 shows a menu system selectable by pointer 2512, where selection can be made by dwelling on a menu item for a time that equals or exceeds the selection threshold; [0331] selectable region can provide continuous indication of progress of selection by dwelling such as change in brightness, hue, or fill of an object on the display);
	in response to receiving the first input for a predetermined period, deeming the response associated with the first response element as the respondent's response [to the question]. ([0339, 0341] Fig. 38 shows a menu system selectable by pointer 2512, where selection can be made by dwelling on a menu item for a time that equals or exceeds the selection threshold; [0331] selectable region can provide continuous indication of progress of selection by dwelling such as change in brightness, hue, or fill of an object on the display).
		Forest and Rozga are analogous art because Forest also teaches method of making selections among a plurality of choices/menus. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Forest and Rozga before him/her, to modify the system as taught by Rozga to use selection by dwelling with threshold time and visual feedback as taught by Forest as alternative gesture for making selection when answering survey questions. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide alternate mean of making selections by dwelling, which is a better selection technique in terms of reducing user errors (Irani [0191]); it would also help operator to make selections by visually indicating the dwell time needed/required to make selection, so that operator/user may accurately estimate when he may plan his next pointer movement (Forest [0333]). 

Per claim 12, Rozga-Forest further teaches:
The method of claim 1, further comprising, while continuing to receive the respondent input, presenting at least one of audio feedback or haptic feedback to the respondent via the respondent device. (Rozga [0212] survey may also use audio cues to confirm to the user that they have submitted a response or interacted with a question).

Per claim 13, Rozga-Forest further teaches:
The method of claim 1, further comprising: 
	receiving, from a remote device, a specification of the predetermined duration. (Rozga [0189] Fig. 4 shows different touch actions user can take to 

Per claim 14, Rozga teaches:
A non-transitory computer-readable medium (CRM) storing instructions that, when executed by a processor of a respondent device, perform a method for conducting an online survey with a respondent to obtain a persistent selection of a first response element of a set of response elements from the respondent and to provide sensory feedback to the respondent, while the respondent engages with the first response element, on a status of completion of the selection of the first response element after a predetermined duration, the non-transitory CRM storing instructions for the processor to: ([0233] Fig. 11 shows memory/disk 1122, 1108; abstract: method of effectively obtaining and understanding person’s response to a survey using a mobile device);
	receive, from a remote device, a specification of an online survey including a set of questions and a set of response elements associated with each question of the set of questions;  ([0129-0134] Fig. 2 shows that after the survey is constructed at step 202, the survey is received by the device user/taker, where questions and response gestures are received as part of the survey; [0189] depending on the responses of the question, different gestures may be mapped to the responses according to the question; i.e. Fig. 6 shows gestures mapped to multiple choices type of question/response; [0217-0219] Fig. 10(a) and 10(b) shows different screens of survey response elements);
	receive, from the remote device, a specification of the predetermined duration; and for each question of the set of questions: ([0189] gesture definition such as shown in Fig. 4 may be provided by survey maker, where gesture can be a long press, which inherently includes a predetermined time to differentiate the long press from shorter contact gesture such as click);
		generate an interface including that question and its corresponding set of response elements; ([0134] Fig. 2 shows at step 204, the survey is presented/delivered to users with format specification tailored based on user 
		present the interface associated with the online survey on a touchscreen of the respondent device, the interface displaying, to the respondent, the question and the set of response elements; ([0134] survey may be delivered and presented to the user by a browser, browser plug-in, or application; [0217-0219] Fig. 10(a) and 10(b) shows different screens of survey response elements; [0120, 0189] Fig. 4 shows different touch actions user can take to respond to the survey on the display screen; pressures on the screen can be measured with each user response);
		receive, via the touchscreen, a respondent input from the respondent at the first response element as a selection of the first response element; ([0190] Fig. 8(a) – 8(e) show different type of response element that can be included in a survey; i.e. Fig. 8(a) shows that user can long press on an icon to record an audio input as a response; [0189] Fig. 6 shows multiple choice question with swipe gesture to select a response);
		…
		transmit an indication of the first response element to the remote device as the respondent's selection of a response associated with the first response element to the question. ([0135] Fig. 2 shows at step 206 data representing the user’s responses and metadata of user interactions with the device are captured and provided to the remote server).

	Although Rozga teaches long press (Fig. 4), swipe (Fig. 6) or drag (Fig. 8(c) ) as gestures to respond to survey question, and some providing continuous visual feedback based on user input (Fig. 8(c) ), Rozga does not explicitly teach while receiving input both continuously provide visual feedback and after a predetermined period deeming the response a persistent response to the question; Forest teaches:
	…
	while receiving the respondent input via the touchscreen, present the sensory feedback to the respondent based on an elapsed duration of the receiving the respondent input; ([0339, 0341] Fig. 38 shows a menu system selectable by pointer 2512, where selection can be made by dwelling on a menu item for a time that equals or exceeds the selection threshold; [0331] selectable region can provide continuous indication of progress of selection by dwelling such as change in brightness, hue, or fill of an object on the display)
	in response to receiving the first input for a predetermined period, deeming the response associated with the first response element as the respondent's response [to the question]. ([0339, 0341] Fig. 38 shows a menu system selectable by pointer 2512, where selection can be made by dwelling on a menu item for a time that equals or exceeds the selection threshold; [0331] selectable region can provide continuous indication of progress of selection by dwelling such as change in brightness, hue, or fill of an object on the display).
		Forest and Rozga are analogous art because Forest also teaches method of making selections among a plurality of choices/menus. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Forest and Rozga before him/her, to modify the system as taught by Rozga to use selection by dwelling with threshold time and visual feedback as taught by Forest as alternative gesture for making selection when answering survey questions. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide alternate mean of making selections by dwelling, which is a better selection technique in terms of reducing user errors (Irani [0191]); it would also help operator to make selections more efficiently by visually indicating the dwell time required to make selection, so that operator/user may accurately estimate when he may plan his next pointer movement (Forest [0333]). 

Per claim 15, Rozga-Forest further teaches:
The non-transitory CRM of claim 14, wherein the sensory feedback includes visual feedback and the instructions for the processor to present the sensory feedback to the respondent further include instructions for the processor to present the visual feedback to the respondent by continuously or intermittently modifying the display of the first response element on the screen over the course of the predetermined duration. (Forest [0331]: selectable region can provide continuous indication of progress for selection by dwelling such as change in brightness or fill of an object on the display).

Per claim 16, Rozga-Forest further teaches:
The non-transitory CRM of claim 14, wherein the sensory feedback includes audio feedback and the instructions for the processor to present the sensory feedback to the respondent further include instructions for the processor to present the audio feedback to the respondent by one or more of: (Forest [0331] movement of cursor/touch intersection with selectable region can be indicated by a generation of a sound or change in the pitch or volume of sound);
	modulating an audio signal played by a speaker of the respondent device over the course of the predetermined duration;
	playing an audio signal upon initial receipt of the respondent input; or 
	playing an audio signal when the first input is received for the predetermined duration. (Forest [0331] movement of cursor/touch at intersection with selectable region or through duration of the intersection can be indicated by a generation of a sound or change in the pitch or volume of sound).

Per claim 17, Rozga-Forest further teaches:
The non-transitory CRM of claim 14, wherein the sensory feedback includes haptic feedback and the instructions for the processor to present the sensory feedback to the respondent further include instructions for the processor to present the haptic feedback to the respondent by one or more of: 
	modulating a haptic signal generated by an actuator of the respondent device over the course of the predetermined duration; 
	generating a haptic signal upon initial receipt of the respondent input; or 
	generating a haptic signal when the first input is received for the predetermined duration. (Forest [0331] movement of cursor/touch during the intersection with selectable region on the display can be indicated by a change in temperature, pressure, or frequency of contact area to provide selection progress feedback to the users). 

Per claim 19, Rozga-Forest further teaches:
The non-transitory CRM of claim 14, wherein the instructions for the processor to display the set of response elements further include instructions for the processor to: 
	display the first response element of the set of response elements at a first size; and 
	display a second response element of the set of response elements at a second size different from the first size. (Forest: [0331] movement of cursor/touch at intersection with selectable region can be indicated by a change in size of the object on the display).

Per claim 20, Rozga-Forest further teaches:
The non-transitory CRM of claim 19, wherein the predetermined duration is associated with the first response element and the second response element. (Forest [0341] Fig. 38 shows a plurality of menu options that are selectable by dwelling and associated with a selection time threshold).

Per claim 22, claim 22 is a system claim including a remote server with a database (Rozga [0108-110] Fig. 2 server platform 108 with datastores for storing surveys), a computing device with a network interface card, a processor and a display (Rozga Fig. 2 mobile device 102; [0233] Fig. 11 includes external interface 1118 to connect to the internet, processor 1120, and monitor 1110); claim 22 contains limitations that are substantially the same as claim 14 with broader scope that does not include touch screen input, and is likewise rejected.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozga et al. (US Pub 20170053299, hereinafter Rozga), in view of Forest, and Marsden (US Pub 20080016463, hereinafter Marsden).

Per claim 2, Rozga-Forest further teaches:
The method of claim 1, wherein the first response element is a text box displaying text to the respondent and the continuously modifying the display includes superimposing a progress bar over the text box from a first end of the text box to a second end of the text box over the course of the predetermined duration, (Rozga [0114] graphical elements for presenting survey includes text boxes; Forest [0331]: selectable region can provide continuous indication of progress of selection by dwelling such as change in brightness or fill of an object on the display);
	But Rozga-Forest do not explicitly teach that the fill/progress bar is translucent; Marsden teaches:
	wherein the progress bar is translucent to permit the respondent to continue to view the text box. (Marsden [0015] Fig. 2 shows the progress bar is superimposed and translucent to the text displayed).
		Marsden and Rozga-Forest are analogous art because Marsden also teaches method of making selection by dwelling on a choice. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Marsden and Rozga-Forest before him/her, to modify the system as taught by Rozga-Forest to translucent fill as progress/visual indicator for dwell time. One would be motivated to make the combination, with a reasonable expectation of success, because it would allow the user to still being able to see underlying choice being selected while progress/visual indicator is changing. 

Per claim 3, Rozga-Forest-Marsden further teaches:
The method of claim 2, wherein a color of the progress bar is different from a background color of the text box. (Marsden [0015] the dwell indicator 36 shown in Fig. 2 may be a different color than the key text box color 26).

Per claim 4, Rozga-Forest-Marsden further teaches:
The method of claim 2, wherein at least a portion of a boundary of the progress bar overlaps with a boundary of the text box. (Marsden [0015] the dwell 

Per claim 5, Rozga-Forest further teaches image as a response element, but Rozga-Forest does not explicitly teach fill/progress bar is superimposed over the image; Marsden teaches:
The method of claim 1, wherein the first response element is an image (Rozga [0204-0208] survey may be image/icon based to accommodate persons with lower literacy level) and the continuously modifying the display including superimposing a progress bar over the image from a first end of the image to a second end of the image over the course of the predetermined duration. (Marsden [0015, 0024] Fig. 2 shows a dwell indicator filling up the focused key, and when user dwell on the key for more than the threshold dwell time, selection of the key is made).
		Marsden and Rozga-Forest are analogous art because Marsden also teaches method of making selection by dwelling on a choice. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Marsden and Rozga-Forest before him/her, to modify the system as taught by Rozga-Forest to translucent fill as progress/visual indicator for dwell time. One would be motivated to make the combination, with a reasonable expectation of success, because it would allow the user to still being able to see underlying choice being selected while progress/visual indicator is changing. 

Per claim 6, Rozga-Forest-Marsden further teaches:
The method of claim 5, wherein at least a portion of a boundary of the progress bar overlaps with a boundary of the image. (Marsden [0015] the dwell indicator 36 shown in Fig. 2 starts from left end of the key text box and thus overlaps with the left boundary of the text box).

Per claim 7, Rozga-Forest-Marsden further teaches: 
The method of claim 5, further comprising, upon receiving the respondent input and before presenting the visual feedback, enlarging the display of the first response element on the screen of the respondent device. (Forest [0331] movement of cursor/touch intersection with a selectable region can be indicated by a change in size of the object on the display).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozga et al. (US Pub 20170053299, hereinafter Rozga), in view of Forest, and Ota et al. (US Pub 20100171861, hereinafter Ota).

Per claim 8, Rozga-Forest further teaches that the response element can be an image (Rozga [0204-0208]), but Rozga-Forest do not explicitly teach that the progress bar is outside of/being superimposed over by the image; Ota teaches:
The method of claim 1, wherein ([0038-0039] Fig. 3A-3B show an image that appears superimposed over the progress bar, and the progress bar is progressing from outside a first end of the image to outside a second end of the image as shown in Fig. 3B).
	Ota and Rozga-Forest are analogous art because Ota also teaches presentation of progress bar superimposed over a graphical element. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Ota and Rozga-Forest before him/her, to modify the system as taught by Rozga-Forest to use the progress bar taught by Ota. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a progress bar that can be discerned more easily by user for a small display screen ([0008]). 

Per claim 9, Rozga-Forest-Ota teaches:
The method of claim 8, wherein a boundary of the progress bar is outside a boundary of the image. (Ota Fig. 3A-3C show that the progress bar is outside the boundary of the displayed image).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozga et al. (US Pub 20170053299, hereinafter Rozga), in view of Forest, and Thomas (US Pub 20020002482, hereinafter Thomas).

Per claim 10, Rozga-Forest further teaches a progress bar superimposed over one of the selectable choices: 
The method of claim 1, wherein the first response element [is a video] and the continuously modifying the display includes superimposing a progress bar over the [video] from a first end of the [video] to a second end of the [video] over the course of the predetermined duration, 
	wherein the progress bar is translucent or transparent to permit the respondent to continue to view the [video]. (Forest [0331] selectable region can provide continuous indication of progress of selection by dwelling such as change in brightness or fill of an object on the display).

	But Rozga-Forest do not explicitly teach that the response elements/answer choices can be videos; Thomas, however, teaches that the survey responses/choices can be videos ([0028] claim 16).
	Thomas and Rozga-Forest are analogous art because Thomas also teaches method of making and presenting electronic surveys. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Thomas and Rozga-Forest before him/her, to modify the system as taught by Rozga-Forest to use videos as selection choices to survey questions as taught by Thomas. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide much broader, more realistic and entertaining surveys by incorporating multimedia/videos in survey questions and answer choices ([0027-0028]). 

Claims 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozga et al. (US Pub 20170053299, hereinafter Rozga), in view of Forest, and Zhou et al. (US Pub 20140349692, hereinafter Zhou).

Per claim 18, Rozga-Forest further teaches receiving specification of duration for user gesture (Rozga [0189] Fig. 2, Fig. 4), but Rozga-Forest do not explicitly teach different threshold timer for each choice/response element for the question; Zhou further teaches:
The non-transitory CRM of claim 14, wherein the predetermined duration is a first predetermined duration, and further storing instructions for the processor to: 
	[receive, from the remote device, a specification of] a second predetermined duration different from the first predetermined duration, 
	wherein the first response element of the set of response elements is associated with the first predetermined duration and a second response element of the set of response elements is associated with the second predetermined duration. ([0064] Fig. 4 shows 6 different choices user can select, where each choice is associated with a different timer; e.g. “video” selection for contact time of 1 second, “audio” for 1.5 seconds, “text” for 2.5 seconds, etc.).
		Zhou and Rozga-Forest are analogous art because Zhou also teaches method of associated selection timer with displayed user selectable graphical elements. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Zhou and Rozga-Forest before him/her, to modify the system as taught by Rozga-Forest to use different selection thresholds. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide alternate feedback mechanism to users and further reduce user error by requiring user attention for all selections which has different selection timing threshold.

Per claim 21, Rozga-Forest further teaches receiving specification of duration for user gesture (Rozga [0189] Fig. 2, Fig. 4), but Rozga-Forest do not explicitly 
The non-transitory CRM of claim 19, wherein the predetermined duration is a first predetermined duration, further storing instructions for the processor to: 
	[receive, from the remote device, a specification of] a second predetermined duration different from the first predetermined duration, 
	wherein the first response element is associated with the first predetermined duration and the second response element is associated with the second predetermined duration. ([0064] Fig. 4 shows 6 different choices user can select, where each choice is associated with a different timer; e.g. “video” selection for contact time of 1 second, “audio” for 1.5 seconds, “text” for 2.5 seconds, etc.; the size of the each choice are different – “Video” and “Animation” are different sized choices).
		Zhou and Rozga-Forest are analogous art because Zhou also teaches method of associated selection timer with displayed user selectable graphical elements. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Zhou and Rozga-Forest before him/her, to modify the system as taught by Rozga-Forest to use different selection thresholds. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide alternate feedback mechanism to users and further reduce user error by requiring user attention for all selections which has different selection timing threshold.

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozga et al. (US Pub 20170053299, hereinafter Rozga), in view of Forest, and Floyd et al. (US PAT 8635099, hereinafter Floyd).

Per claim 23, Rozga-Forest further teaches:
The system of claim 22, wherein the processor is a first processor, and wherein the remote server further includes a second processor to: ([0108] server with processors);
	update the database, and (Rozga [0146-0163]: Fig. 3 shows that survey maker can get survey responses/metadata, and update survey elements, and model in the datastore).

	However Rozga-Forest do not explicitly teach updating predetermined duration based on the update to the database; Floyd teaches:
	update the predetermined duration based on the update to the database. (col 8 line 57 – col 9 line 13, Fig. 6: Fig. 6 shows that survey time can be adapted based on updated information from users taking the survey).
	Floyd and Rozga-Forest are analogous art because Floyd also teaches method of providing surveys with adaptive timers. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Floyd and Rozga-Forest before him/her, to modify the system as taught by Rozga-Forest to use adaptive timer for survey elements as taught by Floyd. One would be motivated to make the combination, with a reasonable expectation of success, because it would dynamically adapt the survey timer based on actual surveys taken so that survey providers may accurately gauge survey time and provide additional surveys in a fixed amount of time, or proper incentives based on the time for survey takers (col 1 line 20-40). 

Per claim 24, Rozga-Forest-Floyd further teaches:
The system of claim 23, wherein the second processor is configured to transmit the updated predetermined duration to the computing device. (Floyd: col 4 line 1-9, col 5 line 3-10, Fig. 2, 3, 6: Fig. 2 shows survey director/server includes a survey engine 212, Fig. 3 further shows survey engine 212 includes survey timing module 310; col 8 line 48-50: the timing module 310 dynamically adapt the survey time as shown in Fig. 6 and surveys based on the new timer is transmitted by survey director/server to new survey takers).

Per claim 25, Rozga-Forest-Floyd further teaches:
The system of claim 24, wherein the first processor and the display are collectively configured to deem the first response element as a persistent selection by the respondent after the first input is received for the updated predetermined duration. (Forest: [0341] Fig. 38 shows user can make selection on a menu option by dwelling on the option; Floyd: col 8 line 57 – col 9 line 13, Fig. 6: Fig. 6 shows that survey time can be adapted based on the collective information of existing users, and updated accordingly).

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozga et al. (US Pub 20170053299, hereinafter Rozga), in view of Marsden (US Pub 20080016463, hereinafter Marsden).

Per claim 26, Rozga teaches:
A method of verifying a respondent's response to a question in an online survey, the method comprising: (abstract: method of effectively obtaining and understanding person’s response to a survey using a mobile device);
	displaying the question to the respondent via a touchscreen of a smartphone; ([0007, 0189] Fig. 4 shows user can respond to survey questions with gestures on the display via a smartphone; Fig. 10(b) shows an example of survey question with response elements; [0120, 0189] Fig. 4 shows different touch actions user can take to respond to the survey on the display screen; pressures on the screen can be measured with each user response);
	displaying a set of response buttons to the respondent via the touchscreen, the response buttons corresponding to respective response options to the question; ([0007, 0219] Fig. 10(b) shows a set of response buttons that user can choose via gestures);
	detecting, via the touchscreen, that the respondent is touching a first response button of the response buttons; ([0007, 0189] user can respond to survey questions via interactive gestures – swipe or key press - with the display of a smartphone);
	…

	Although Rozga teaches long press as a gesture to respond to survey question (Fig. 4), continuously provide visual feedback with user input (Fig. 
	…
	while the respondent is touching the first response button, continuously modifying an appearance of the first response button [via the touchscreen] for a predetermined response duration; and ([0015, 0024] Fig. 2 shows a dwell indicator filling up the focused key, and when user dwell on the key for more than the threshold dwell time, selection of the key is made);  
	in response to the respondent touching the first response button for at least the response duration, deeming the response associated with the first response button as the respondent's response [to the question]. ([0015, 0024] Fig. 2 shows a dwell indicator filling up the focused key, and when user dwell on the key for more than the threshold dwell time, selection of the key is made).
		Marsden and Rozga are analogous art because Marsden also teaches method of making selections among a plurality of choices using dwell time threshold gesture for handicapped people who use alternative pointing devices. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Marsden and Rozga before him/her, to modify the system as taught by Rozga to use visual highlight and dwell time threshold as taught by Marsden as alternative gesture for making selection when answering survey questions. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide alternate mean of making selection in surveys for disabled people who use switches/alternative pointing devices ([0002, 0009]), as well as providing alternative method of making selection by dwelling for regular people alike.

Per claim 27, Rozga-Marsden further teaches:
	The method of claim 26, wherein the continuously modifying the appearance of the first response button occurs in response to the respondent keeping a finger in contact with the first response button for the predetermined response time. (Rozga [0120, 0189] Fig. 4 shows different touch actions user can take to respond to the survey on the display screen; pressures on the screen can be measured with each user response; Marsden [0015, 0024] Fig. 2 shows a dwell indicator filling up the focused key, and when user dwell on the key for more than the threshold dwell time, selection of the key is made).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails  authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHOEBE X PAN/Examiner, Art Unit 2176                  

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176